In a proceeding, in effect, to direct the New York City Employees’ Retirement System to pay interest on a death benefit paid to the estate of Dennis Levanis, the petitioner appeals from a decree of the Surrogate’s Court, Richmond County (Fusco, S.), dated September 13, 1999, which dismissed the petition.
Ordered that the decree is affirmed, with costs.
The Surrogate’s Court properly dismissed the petition seeking interest on the death benefit the petitioner received from the New York City Employees’ Retirement System, since she did not have a statutory or contractual right to interest (see, Woerz v Schumacher, 161 NY 530, 534; New York State Thruway Auth. v Hurd, 25 NY2d 150; cf., Matter of Hoffman, 275 AD2d 372). The court also correctly denied the petitioner’s request to recover interest based on unjust enrichment, since the delay which preceded the payment of the death benefit was attributable to the decedent’s estate (see, McGrath v Hilding, 41 NY2d 625; Paramount v State of New York, 30 NY2d 415, 421). S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.